DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Response filed on 07/02/2021.
Claims 1-16 are currently pending. Claims 7-9 and 14 have been withdrawn. Claims 1-6, 10-13, 15, and 16 have been examined.
The Information Disclosure Statement (IDS) filed on 04/17/2019 has been acknowledged.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The examiner acknowledges that the instant application claims foreign priority to JP2018-187513, filed 10/02/2018, and therefore, the claims receive the effective filing date of 10/02/2018.  

Election/Restrictions
Applicant's election with traverse of Group A: Species I and Group B: Species I in the reply filed on 07/02/2021 is acknowledged. The traversal is on the ground(s) that “the search and examination of the entire application could be made without serious burden.” This is not found persuasive. There is a search burden for the patentably distinct species because the groupings of patentably distinct species have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries. Regarding Group A, it is noted that the search strategy to locate prior art for the preference estimating unit changing the weight on the relationship between the posting history and the preference of the user in accordance with a type of the attribute of the user estimated by the attribute estimating unit (Species I) vs. in accordance with estimation accuracy of the attribute of the user estimated by the attribute estimating unit (Species II) is significantly different. A type of attribute is distinct from an estimation accuracy of an attribute. Regarding Group B, it is noted that the search strategy to locate prior art for the attribute of the user who has preference similar to the preference of the user who is to be a recommendation determined in advance (Species I) vs. determined in accordance with closeness in value or position of the attribute (Species II) is significantly different. These are distinct manners in which the attribute is determined.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2021.

Claim Objections
Claims 1 and 10-16 are objected to because of the following informalities:  
In claim 1, lines 15 and 17, “a recommendation target” should read “the recommendation target”
In claim 10, lines 5 and 6, “a recommendation target” should read “the recommendation target”
In claim 11, lines 5 and 7, “a recommendation target” should read “the recommendation target”
In claim 12, lines 5, 7, and 11, “a recommendation target” should read “the recommendation target”
In claim 13, lines 4-5, “a recommendation target” should read “the recommendation target”
In claim 14, lines 4-5, “a recommendation target” should read “the recommendation target”
In claim 15, line 4, “a recommendation target” should read “the recommendation target”
In claim 16, lines 14 and 16, “a recommendation target” should read “the recommendation target”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (i.e., means for estimating…, means for storing…, means for specifying…, and means for presenting in claim 16) are being interpreted under 35 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an attribute estimating unit, a preference estimating unit, a storage unit, a specifying unit, and a presentation unit in claim 1 (and dependent claims 2-6, 10-13, and 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to page 5 of the specification, the storage unit is a hard disk.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 10-13, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “an attribute estimating unit that estimates….” A review of the disclosure does not reveal the structure for performing the step of estimating, from posting histories of a plurality of users, an attribute of each of the plurality of users. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the corresponding structure to satisfy the written description requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 1 recites the limitation “a preference estimating unit that estimates….” A review of the disclosure does not reveal the structure for performing the step of estimating, from posting histories of the plurality of users, preference of each of the plurality of users. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the corresponding structure to satisfy the written description requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 1 recites the limitation “a specifying unit that specifies….” A review of the disclosure does not reveal the structure for performing the step of specifying a preference corresponding to an attribute of a user who is to be a recommendation target. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the 
Claim 1 recites the limitation “a presentation unit that presents….” A review of the disclosure does not reveal the structure for performing the step of presenting, to the user who is to be the recommendation target, an item in accordance with the preference specified for the user who is to be the recommendation target. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the corresponding structure to satisfy the written description requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 2-6, 10-13, and 15 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 16 recites the limitation “means for estimating….” A review of the disclosure does not reveal the structure for performing the step of estimating, from posting histories of a plurality of users, an attribute of each of the plurality of users. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the corresponding structure to satisfy the written description requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 16 recites the limitation “means for estimating….” A review of the disclosure does not reveal the structure for performing the step of estimating, from posting histories of the plurality of users, preference of each of the plurality of users. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the corresponding structure to satisfy the written description requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 16 recites the limitation “means for specifying….” A review of the disclosure does not reveal the structure for performing the step of specifying a preference corresponding to an attribute of a user who is to be a 
Claim 16 recites the limitation “means for presenting….” A review of the disclosure does not reveal the structure for performing the step of presenting, to the user who is to be the recommendation target, an item in accordance with the preference specified for the user who is to be the recommendation target. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure as to how this action is performed raises questions whether Applicant truly had possession of this feature at the time of filing. Accordingly, the specification fails to provide an adequate disclosure of the corresponding structure to satisfy the written description requirements of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 10-13, 15, and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations an attribute estimating unit, a preference estimating unit, a specifying unit, and a presentation unit in claim 1 (and dependent claims 2-6, 10-13, and 15) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “specifies the preference corresponding to an attribute of a user who is to be a recommendation target, the preference being specified from information stored in the storage unit” (lines 10-13). The preference of lines 10 and 12 appear to be a different preference than the preference estimated in line 6 of the claim. For purposes of this examination, the limitation has been interpreted to read “specifies a preference the preference being specified from information stored in the storage unit.”
Claims 2-6, 10-13, and 15 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 12 recites the limitation “an attribute” (lines 3-4) which renders the claim indefinite because it’s unclear whether this is the same as the attribute mentioned in lines 3-4 of claim 10 or a different attribute. For purposes of this examination, the limitation has been interpreted to read “the attribute.”
The term "similar" in claim 12 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one of ordinary skill in the art considers to be similar preferences is not necessarily what another of ordinary skill in the art would consider to be similar preferences. The limitation has been interpreted as best understood.
Claims 13-15 inherit the deficiencies noted in claim 12 and are therefore rejected on the same basis.

Claim limitations means for estimating…, means for estimating…, means for specifying…, and means for presenting… in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification identifies these means as “units,” however, is silent regarding what these units entail. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 recites the limitation “specifying the preference corresponding to an attribute of a user who is to be a recommendation target, the preference being specified from information stored in the storage unit” (lines 10-13). The preference of lines 10 and 12 appear to be a different preference than the preference estimated in line 6 of the claim. For purposes of this examination, the limitation has been interpreted to read “specifies a preference corresponding to an attribute of a user who is to be a recommendation target, the preference being specified from information stored in the storage unit.”
Claim 16 recites the limitation “the storage unit” (line 13) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a storage unit.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6, 10-13, 15, and 16 are directed to a machine. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
estimating, from posting histories of a plurality of users, an attribute of each of the plurality of users; 
estimating, from the posting histories of the plurality of users, preference of each of the plurality of users; 
storing the estimated attribute and preference in association with each other; 
specifying a preference corresponding to an attribute of a user who is to be a recommendation target, the preference being specified from stored information; and 
presenting, to the user who is to be the recommendation target, an item in accordance with the preference specified for the user who is to be the recommendation target.
The above limitations recite the concept of item recommendation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, 
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as an attribute estimating unit, a preference estimating unit, a storage unit, a specifying unit, and a presentation unit. Independent claim 16 recites means for performing the steps, which according to the specification are units. The storage unit is a hard disk. The structure for the other units is not described in the specification. Although these additional computer-related elements are recited, claims 1 and 16 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1 and 16 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1 and 16 specifying that the abstract idea of item recommendation is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 16 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 16 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 16 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract 
Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as an attribute estimating unit, a preference estimating unit, a storage unit, a specifying unit, and a presentation unit. Independent claim 16 recites means for performing the steps, which according to the specification are units. The storage unit is a hard disk. The structure for the other units is not described in the specification. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1 and 16 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 16 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). 
Even when considered as an ordered combination, the additional elements of claims 1 and 16 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 16 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 16 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-6, 10-13, and 15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6, 10-13, and 15 further fall within the “Certain Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions and concepts performed in the human mind (i.e., with the use of a physical aid, such as pen and paper). Dependent claims 2-6, 10-13, and 15 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-6, 10-13, and 15 are “directed to” an abstract idea. Alice/Mayo test, claims 1-6, 10-13, 15, and 16 are ineligible.
	
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Brovinsky et al., U.S. 20170249389 A1 (hereafter referred to as “Brovinsky”).

Regarding claim 1, Brovinsky discloses an information processing apparatus comprising: 
an attribute estimating unit that estimates, from posting histories of a plurality of users, an attribute of each of the plurality of users (Brovinsky: [0017], [0065], [0110], [0137] – “the sentiment values relating to items appearing in the site may be segmented in accordance with sociological/demographical parameters [i.e., “an attribute”] (age, gender, residence and/or other parameters) of the publishers [i.e., “a plurality of users”] of the social posts [i.e., “posting histories”] from which they are extracted…The social-network-interface layers may be adapted to produce, per each post, a similarly formatted data structure. The similarly formatted data structure includes for 
a preference estimating unit that estimates, from the posting histories of the plurality of users, preference of each of the plurality of users (Brovinsky: [0017], [0065], [0110], [0137] – “the sentiment values [i.e., “preference”] relating to items appearing in the site may be segmented in accordance with sociological/demographical parameters (age, gender, residence and/or other parameters) of the publishers [i.e., “the plurality of users”] of the social posts [i.e., “posting histories”] from which they are extracted.”); 
a storage unit that stores the estimated attribute and preference in association with each other (Brovinsky: [0097], [0099], [0120], Fig. 1A – “the key phrase sentiment processor 140 is adapted to extract additional sentiment ratings/scores by applying demographic segmentation to the plurality of sentiment values obtained in relation to the key phrase from the plurality of social posts. The demographic segmentations may be applied by utilizing the demographic personal data of the publishers of the posts, as may be for example obtained in operation 220 and stored in data repository 125. For example, the key phrase sentiment processor 140 may include or be associated with demographic sentiment analyzer 142 that is configured and operable to segment the sentiment values in accordance with demographical parameters, such as age ranges, gender, residence country/regions/locations, nationality, language, economical status, education and/or other demographical parameters, associated with the publishers of the social posts from which these values were extracted.”); 
a specifying unit that specifies a preference corresponding to an attribute of a user who is to be a recommendation target, the preference being specified from information stored in the storage unit (Brovinsky: [0121-0124], [0129], [0136-0137], [0139] – “the key phrase sentiment processor 140 may include and/or be associated with a user profile retriever module 152 for receiving therefrom user profile data indicative of the specific user to which the commercial website is presented…the key phrase sentiment processor 140 may be adapted to obtain user specific sentiment scores/ratings [i.e., “a preference”] based on a ‘demographic’ match [i.e., “an attribute] between one or more characteristics/properties in the specific user profile and the demographic characteristics of the posts' publishers” – “the user profile retriever module 152 may operate to carry out operation 252 for obtaining the profile of the user for which the site is loaded…the user profile component UP communicates 
a presentation unit that presents, to the user who is to be the recommendation target, an item in accordance with the preference specified for the user who is to be the recommendation target (Brovinsky: [0139], Fig. 1E – “Sub-operation 254 includes assimilating sentiment scores…which relate to the item ITEM1 and which are obtained from demographic segments matching the user's profile…This is illustrated in a self explanatory manner in FIG. 1E showing a popup/presentation…this popup/presentation of sentiment is displayed after the user profile parameters have been obtained by the user profile retriever module 152. Accordingly, social scores obtained from demographic segments L-SCR matching certain profile details of user (captioned ‘Like You’) are presented (e.g. here segments matching the user's marital status and the number of children are illustrated).”).

Regarding claim 2, Brovinsky discloses the information processing apparatus according to Claim 1, wherein, when the preference estimating unit is to estimate preference from a posting history matching a given condition, the preference estimating unit performs weighting on a relationship between the posting history and the preference and estimates the preference of the user (Brovinsky: [0023-0031], [0033], [0119], [0176] – “the method includes providing one or more criteria indicating that a sentiment value expressed in the social post can be determined with sufficient confidence level, and applying a quality processing to the social post based on at least some of these criteria to determine whether one or more of the criteria are satisfied by one or more parts of the social post. Then, the method includes filtering out at least parts of the social post or the entire social post which does not satisfy certain combinations of the one or more criteria…the method includes decomposing the social post into one or more individual sentences being constituents of the social post, and applying the sentiment analysis to determine respective sentiment values of one or more of these sentences in relation to the key phrase. In some cases, in order to reduce processing requirements, sentiment analysis is applied to a predetermined maximal number of such constituent sentences which are considered most significant. The significance of sentences may be determined for example based on at least one of the following: (i) the one or more of the criteria indicated above, and (ii) a location 

Regarding claim 3, Brovinsky discloses the information processing apparatus according to Claim 2, wherein, when a user who has written a post is not an original author of the posting history, the preference estimating unit causes a weight on the relationship between the posting history and the preference to be smaller than a weight for a case in which the user who has written the post is the original author of the posting history (Brovinsky: [0063], [0181-0182] – “With regards to filtering out biased social posts, the inventors of the present invention have noted that one of the most effective indicators of commercial content is the presence of links (hyper links) within the post to certain commercial sites. This is because some commercial sites, such as Amazon, encourage posting of links to their store by anyone and from anywhere (for instance Amazon affiliate program)…the biasing filter 320 includes or is associated with a dictionary/black-list of URLs/domain names, which are associated with such affiliate programs. The bias filter 320 processes the social posts to identify if URLs/domain names of the black-list are included in the posts, and classifies posts in which they are included as biased.” – filtering out the posts with URLs (the URLs are not originally authored and are defined by a commercial site) causes a weight of zero to be applied to these posts which is smaller than a weight for posts without URLs (originally authored posts)).

Regarding claim 4, Brovinsky discloses the information processing apparatus according to Claim 2, wherein, for a posting history whose aim is advertisement, the preference estimating unit causes a weight on the relationship between the posting history and the preference to be smaller than a weight on a post whose aim is other than advertisement (Brovinsky: [0119], [0140], [0171], [0176] – “the sentiment analysis system 300 includes: (i) a social post retriever module 310 adapted to carry out the operation 410 of method 400 to obtain data indicative of a 

Regarding claim 5, Brovinsky discloses the information processing apparatus according to Claim 1, wherein the preference estimating unit changes a weight on a relationship between the posting history and the preference of a user in accordance with the attribute of the user estimated by the attribute estimating unit (Brovinsky: [0120], [0129] – “the key phrase sentiment processor 140 is adapted to extract additional sentiment ratings/scores by applying demographic segmentation to the plurality of sentiment values obtained in relation to the key phrase from the plurality of social posts…based on the segmentation obtained from the demographic analyzer 142, the key phrase sentiment processor 140 may apply statistical processing such as simple- and/or the weighted-averaging described above, to determine demographic sentiment scores for each such demographic segment of sentiment values.”).

Regarding claim 6, Brovinsky discloses the information processing apparatus according to Claim 5, wherein the preference estimating unit changes the weight on the relationship between the posting history and the preference of the user in accordance with a type of the attribute of the user estimated by the attribute estimating unit (Brovinsky: [0119-0120] – “the key phrase sentiment processor 140 is adapted to extract additional sentiment ratings/scores by applying demographic segmentation to the plurality of sentiment values obtained in relation to the key phrase from the plurality of social posts. The demographic segmentations may be applied by utilizing the demographic personal data of the publishers of the posts, as may be for example obtained in operation 220 and stored in data repository 125. For example, the key phrase sentiment processor 140 may include or be associated 

Regarding claim 16, all the limitations in apparatus claim 16 are closely parallel to the limitations of apparatus claim 1 analyzed above and rejected on the same bases.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brovinsky, in view of Primus et al., U.S. 20110010308 A1 (hereafter referred to as “Primus”).

Regarding claim 10, Brovinsky discloses the information processing apparatus according to Claim 1, including the specifying unit specifying the preference of the user who is to be the recommendation target by using the preferences of a user having another attribute (Brovinsky: [0123] – “The key phrase sentiment processor 140 obtains user profile data indicative of personal information of the specific user to which the sentiment ratings are to be presented/provided, and obtains demographic information on publishers of social posts relating to the items. The processor 140 operates to segment the social posts into one or more segments based on a match between at least one characteristic/parameter (e.g. age/gender/marital status etc.) included in the user profile data and a corresponding characteristic in the demographic information about the publishers of the posts' characteristics. One or more user specific segments of social posts including posts published by a publisher having one or more characteristics similar to the specific user are thus determined. The one or more of these user specific segments (e.g. in a manner similar to that described above) are processed to respectively determine the one or more user-specific sentiment ratings matching the user.”). Brovinsky does not explicitly teach, when the storage unit does not store an attribute identical to the attribute of the user who is to be the recommendation target, the specifying unit specifies the preference of the user who is to be the recommendation target, by using the preference of a user having another attribute. However, Primus teaches determining ratings from resource users that match demographics of a requesting user (Primus: Abstract), including, when the storage unit does not store an attribute identical to the attribute of the user who is to be the recommendation target, the specifying unit specifies the preference of the user who is to be the recommendation target, by using the preference of a user having another attribute (Primus: [0029], [0032], [0034-0035] – “receiving a request from a requesting user for a rating of the resource, wherein the request includes one or more demographics of the requesting user (act 230)…For instance, the user may have a preference to see reviews by people of the same (or similar) age or same (or similar) number of children. Thus, the user may indicate which demographics are to be matched, resulting in matched user's ratings that match the criteria set by the user…matching module 120 may determine which (if any) of resource users 105A-C has demographics that match the demographics of the requesting user (150)…the determination as to which of the plurality of resource users has demographics that optimally match the demographics of the requesting user includes may be performed using a multiple different, 
It would have been obvious to one of ordinary skill in the art to include in the recommendation apparatus, as taught by Brovinsky, the ability for the specifying unit to specify the preference of the user who is to be the recommendation target, by using the preference of a user having another attribute, when the storage unit does not store an attribute identical to the attribute of the user who is to be the recommendation target, as taught by Primus, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Brovinsky, to include the teachings of Primus, in order to provide relevant ratings to users (Primus: [0034]).

Regarding claim 11, Brovinsky/Primus teaches the information processing apparatus according to Claim 10, wherein, when the storage unit does not store a first attribute identical to the attribute of the user who is to be the recommendation target, the specifying unit specifies the preference corresponding to a second attribute included in the attribute of the user who is to be the recommendation target (Primus: [0029], [0032], [0034-0035] – “receiving a request from a requesting user for a rating of the resource, wherein the request includes one or more demographics of the requesting user (act 230)…For instance, the user may have a preference to see reviews by people of the same (or similar) age or same (or similar) number of children. Thus, the user may indicate which demographics are to be matched, resulting in matched user's ratings that match the criteria set by the user…matching module 120 may determine which (if any) of resource users 105A-C has demographics that match the demographics of the requesting user (150)…the determination as to which of the plurality of resource users has demographics that optimally match 

Claims 12, 13, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brovinsky, in view of Primus, in further view of Stoll, U.S. 20070179863 A1 (hereafter referred to as “Stoll”).

Regarding claim 12, Brovinsky/Primus teaches the information processing apparatus according to Claim 10, wherein, when the storage unit does not store the attribute identical to a first attribute of the user who is to be the recommendation target, the specifying unit specifies the preference corresponding to a second attribute identical to the attribute of the user who is to be the recommendation target, the preference being specified in accordance with the preference of a user having the second attribute (Primus: [0029], [0032], [0034-0035] – “receiving a request from a requesting user for a rating of the resource, wherein the request includes one or more demographics of the requesting user (act 230)…For instance, the user may have a preference to see reviews by people of the same (or similar) age or same (or similar) number of children. Thus, the user may indicate which demographics are to be matched, resulting in matched user's ratings that match the criteria set by the user…matching module 120 may determine which (if any) of resource users 105A-C has demographics that match the demographics of the requesting user (150)…the determination as to which of the plurality of resource users has demographics that optimally match the demographics of the requesting user includes may be performed using a multiple different, customizable factors that are (each) to be matched. The requesting user may not only specify which demographics to match, but may also 
It would have been recognized that applying the known technique of the preference being specified in accordance with the preference of a user having the second attribute and having preference similar to the preference of the user who is to be the recommendation target, as taught by Stoll, to the teachings of Brovinsky/Primus would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar apparatuses.  Further, including that the preference is specified in accordance with the preference of a user having the second attribute and having preference similar to the preference of the user who is to be the recommendation target, as taught by Stoll, into the recommendation apparatus of Brovinsky/Primus would have been recognized by those of ordinary skill in the art as resulting in an 

Regarding claim 13, Brovinsky/Primus/Stoll teaches the information processing apparatus according to Claim 12, wherein the attribute of the user who has preference similar to the preference of the user who is to be the recommendation target is determined in advance (Stoll: Claim 2, Claim 10, [0065], [0074], Fig. 13 – “generating a travel recommendation further comprises identifying by the server [see [0038] – demographics of users are stored in advance] another user that has one more matching demographic, profile, or preference characteristics with the user and has at least one rating for a first prior experience that closely matches a rating provided by the user for the same first prior experience and generating a travel recommendation by identifying the another user's rating for a second prior experience responsive to the user's query”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoll with Brovinsky/Primus for the reasons identified above with respect to claim 12.    

Regarding claim 15, Brovinsky/Primus/Stoll teaches the information processing apparatus according to Claim 12, wherein the preference, for a first item, of the user who is to be the recommendation target is determined in accordance with the preference of another user for a second item (Stoll: Claim 10 – “generating a travel recommendation [i.e., determined preference, for a first item, of the user who is to be the recommendation target] further comprises identifying by the server another user that has one more matching demographic, profile, or preference characteristics with the user and has at least one rating for a first prior experience that closely matches a rating provided by the user for the same first prior experience and generating a travel recommendation by identifying the another user's rating for a second prior experience responsive to the user's query”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stoll with Brovinsky/Primus for the reasons identified above with respect to claim 12.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park, U.S. 20110112981 A1, discloses using demographics to recommend items.
Bhatt, U.S. 20140214408 A1, discloses sentiment analysis based on demographic analysis.
Dalal, U.S. 20150170250 A1, discloses using demographics to recommend items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684